EXHIBIT 10.20

EMPLOYMENT AGREEMENT

This Employment Agreement (“Employment Agreement”) is made and entered into by
and between MiMedx, Inc. (the “Company”) and Louise M. Focht (“Executive”) as of
November 26, 2007 (the “Effective Date”).

1. Position and Duties. Executive shall be employed by the Company as its Senior
Vice President, Extremities Orthopedics reporting to the Company’s President.
Executive agrees to devote at least forty (40) hours per week of her business
time, energy and skill to her duties at the Company. These duties shall include
all those duties customarily performed by the Senior Vice President, Extremities
Orthopedics, and the Executive’s services shall be performed primarily out of
the Executive’s home office and the Company’s offices located within 30 miles
from the Executive’s residence.

2. Term of Employment: Executive’s employment as an employee of the Company will
be for a one-year term, renewable for consecutive one-year terms upon mutual
agreement of the parties. However, subject to the terms and conditions hereof,
such employment may be terminated by Executive or the Company at any time, with
or without good reason. Upon the termination of Executive’s employment as an
employee of the Company, for any reason, neither Executive nor the Company shall
have any further obligation or liability under this Employment Agreement to the
other, except for the accrued rights of the Executive hereunder and as set forth
in this paragraph and paragraphs 6 and 7 below.

3. Compensation/Base Salary: Executive shall be paid a monthly Base Salary of
14,583.00 per month ($175,000 on an annualized basis), subject to applicable
withholding, in accordance with the Company’s normal payroll procedures.
Executive’s salary shall be reviewed for an increase on at least an annual
basis. In the event of such an increase, that increased amount shall become
Executive’s new Base Salary. The parties acknowledge that Executive will be
eligible as additional compensation of up to 20% of the Base Salary if certain
MiMedx objectives are achieved. Such Objectives and metrics to be mutually
agreed upon and the achievement of those objectives shall be determined by the
Company’s Board of Directors.

4. Benefits: Executive shall have the right to participate in and to receive
benefits under any of the Company’s employee benefit plans, as such plans may be
modified from time to time. In addition, Executive shall be entitled to the
benefits afforded to other members of senior management. Executive shall be
entitled to four weeks paid vacation per year.

5. Stock: Executive shall receive 150,000 stock options to purchase shares of
the Company’s common stock at an exercise price of $2.40 per share upon approval
by the Board of Directors. Such options shall vest 25% immediately and 25% on
each anniversary of the option grant. Such options shall fully vest on a Change
of Control, as subsequently defined.

6. Benefits Upon Termination: In the event that Executive’s voluntary chooses to
terminate her employment with the Company, or in the event that Executive’s
employment terminates as a result of her death, Executive shall be entitled to
no continuing compensation or benefits from the Company other than those earned
under paragraph 3 above through the date of



--------------------------------------------------------------------------------

her termination, or in the case of any stock options, those options vested
through the date of her termination.

7. Benefits Upon Other Termination. Executive agrees that her employment may be
terminated by the Company at any time, with or without good reason. In the event
of the termination of Executive’s employment by the Company for the reasons set
forth below, she shall be entitled to the following:

(a) Termination for Good Reason: If Executive’s employment is terminated by the
Company for good reason as defined below, Executive shall be entitled to no
compensation or benefits from the Company other than those earned under
paragraph 3, or in the case of any stock options, those options vested through
the date of her termination.

For purposes of this Employment Agreement, a termination “for good reason”
occurs if Executive is terminated for any of the following reasons:

(i) theft, dishonesty, or falsification of any employment or Company records;

(ii) conviction of a felony or any act involving moral turpitude;

(iii) consistent poor performance, as determined by the Board in its sole
discretion;

(iv) improper disclosure of the Company’s confidential or proprietary
information;

(v) any intentional act by Executive that has a material detrimental effect on
the Company’s reputation or business; or

(vi) any material breach of this Employment Agreement, which breach, if curable,
is not cured within thirty (30) days following written notice of such breach
from the Company.

(b) Termination Without Good Reason: If the Company requires the Executive to be
based at any office or location other than that which the Executive initially is
employed at within thirty days of this Employment Agreement, except for travel
reasonably required in the performance of the Executive’s responsibilities
consistent with practices in effect prior to the Effective Date, this shall, at
the sole election of Executive, constitute termination without good reason.
Moreover, if Executive’s employment is terminated by the Company following the
Effective Date for any reason other than for good reason, Executive shall be
entitled to the following separation benefits:

(i) all accrued compensation and benefits through the date of termination
including any stock option grants that have vested through that date; and

(ii) continued payment of Executive’s salary at her Base Salary rate together
with applicable fringe benefits (including any COBRA expense) as provided to
other executive

 

2



--------------------------------------------------------------------------------

employees, less applicable withholding, until the greater of either (x) the end
of the Term of Employment as set forth in this Employment Agreement or (y) six
months.

(c) Change of Control: In the event the Executive’s employment is terminated
during the term hereof by either the Executive or the Company (other than for
good reason) after the occurrence of a “Change of Control”, such termination
shall be deemed to be a termination without good reason. For the purposes of
this Employment Agreement a “Change of Control” shall be deemed to occur upon
any of the following: (x) the acquisition, directly or indirectly, following the
Effective Date by any person (as such term is defined in Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended), in one transaction
or a series of related transactions, of securities of the Company representing
in excess of fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities if such person or his or its affiliate(s)
do not own in excess of 50% of such voting power on the Effective Date, or
(y) the date of the closing of a disposition by the Company (whether direct or
indirect, by sale of assets or stock, merger, consolidation or otherwise) of all
or substantially all of its business and/or assets in one transaction or series
of related transactions, where the Company an affiliate of the Company or a
control person of the Company immediately prior to the transaction(s) in
question is not the controlling entity or person after such transaction(s).

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred in the event the Company forms a holding company as a result of which
the holders of the Company’s voting securities immediately prior to the
transaction hold, in approximately the same relative proportions as they hold
prior to the transaction, substantially all of the voting securities of a
holding company owning all of the Company’s voting securities after the
completion of the transaction.

A Change in Control shall not be deemed to have occurred as a result of an
initial public offering of the common stock of the Company, or the creation or
development of a public market for the shares of common stock of the Company
through a “reverse merger” into a public company or other similar transaction.

8. Employee Inventions and Proprietary Rights Assignment Agreement: Executive
agrees to execute and abide by the terms and conditions of an Employee Invention
Assignment and Confidentiality Agreement with the Company, which shall not be
materially different from the form attached as Exhibit A hereto.

9. Agreement Not To Compete Unfairly: Employee agrees that in the event of her
termination at any time and for any reason, she shall not compete with the
Company in any unfair manner, including, without limitation, using any
confidential or proprietary information of the Company to compete with the
Company in any way.

10. Dispute Resolution: In the event of any dispute or claim relating to or
arising out of this Employment Agreement (including, but not limited to, any
claims of breach of contract, wrongful termination or age, sex, race or other
discrimination), Employee and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in San Diego, California in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as

 

3



--------------------------------------------------------------------------------

they may be modified in the future). Employee acknowledges that by accepting
this arbitration provision she is waiving any right to a jury trial in the event
of such dispute. Provided, however, that this arbitration provision shall not
apply to any disputes or claims relating to or arising out of the misuse or
misappropriation of trade secrets or proprietary information.

11. Interpretation: Executive and the Company agree that this Employment
Agreement shall be interpreted in accordance with and governed by the laws of
the State of California.

12. Successors and Assigns: This Employment Agreement shall inure to the benefit
of and be binding upon the Company and its successors and assigns. In view of
the personal nature of the services to be performed under this Employment
Agreement by Executive, she shall not have the right to assign or transfer any
of her rights, obligations or benefits under this Employment Agreement, except
as otherwise noted herein.

13. Entire Agreement: This Employment Agreement constitutes the entire
employment agreement between Executive and the Company regarding the terms and
conditions of her employment, with the exception of (i) the agreement described
in paragraph 8 and (ii) any stock or option agreements between Executive and the
Company. This Employment Agreement (including the documents described in (i) and
(ii) herein) supersedes all prior negotiations, representations or agreements
between Executive and the Company, whether written or oral, concerning
Executive’s employment by the Company.

14. Validity: If any one or more of the provisions (or any part thereof) of this
Employment Agreement shall be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
(or any part thereof) shall not in any way be affected or impaired thereby.

15. Modification: This Employment Agreement may only be modified or amended by a
supplemental written agreement signed by Executive and the Company.

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date and year written below, effective as of the Effective Date.

 

     

MIMEDX, INC.

Dated:

 

 

   

By:

 

 

     

Its:

 

 

Dated:

 

 

   

 

       

Louise M. Focht

 

4



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE INVENTION ASSIGNMENT AND

CONFIDENTIALITY AGREEMENT

In consideration of, and as a condition of my employment with MiMedx, Inc., a
Florida corporation (the “Company”), I hereby represent to, and agree with the
Company as follows:

1. Purpose of Agreement. I understand that the Company is engaged in a
continuous program of research, development, production and marketing in
connection with its business and that it is critical for the Company to preserve
and protect, within the scope of its “Business”, its “proprietary information”
(as defined in Section 7 below), its rights in “inventions” (as defined in
Section 2 below) and in all related intellectual property rights. Accordingly, I
am entering into this Employee Invention Assignment and Confidentiality
Agreement (this “Agreement”) as a condition of my employment with the Company,
whether or not I am expected to create inventions of value for the Company. For
purposes only of this Agreement and my employment with the Company the scope of
the Company’s “Business” shall be limited to: (i) NDGA cross linked collagen
products; (ii) LeveL Group product development; and (iii) Salubria product
development.

2. Disclosure of Inventions. I will promptly disclose in confidence to the
Company all inventions, improvements, designs, original works of authorship,
formulas, processes, compositions of matter, computer software programs,
databases, mask works and trade secrets that I make or conceive or first reduce
to practice or create, either alone or jointly with others, during the period of
my employment and relating to the Company’s Business (“Inventions”), whether or
not in the course of my employment, and whether or not such Inventions are
patentable, copyrightable or protectible as trade secrets.

3. Work for Hire; Assignment of Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
for hire” under tile Copyright Act and that the Company will be considered the
author and owner of such copyrightable works. I agree that all Inventions that
(i) are developed using equipment, supplies, facilities or trade secrets of the
Company, (ii) result from work performed by me for the Company, or (iii) relate
to the Company’s Business or current or anticipated research and development for
the Company’s Business, will be the sole and exclusive property of the Company
and are hereby irrevocably assigned by me to the Company.

4. Assignment of Other Rights. In addition to the foregoing assignment of
Inventions to the Company, I hereby irrevocably transfer and assign to the
Company: (i) all worldwide patents, patent applications, copyrights, mask works,
trade secrets and other intellectual property rights as to those Inventions; and
(ii) any and all “Moral Rights” (as defined below) that I may have in or with
respect to those Inventions. I also hereby forever waive and agree never to
assert any and all Moral Rights I may have in or with respect to those
Inventions, even after termination of my work on behalf of the Company. “Moral
Rights” mean any rights to claim authorship of those Inventions, to object to or
prevent the modification of those Inventions, or to withdraw from circulation or
control the publication or distribution of those

 

1



--------------------------------------------------------------------------------

Inventions, and any similar right, existing under judicial or statutory law of
any country in the world, or under any treaty, regardless of whether or not such
right is denominated or generally referred to as a “moral right”.

5. Assistance. I agree to assist the Company in every proper way to obtain for
the Company and enforce patents, copyrights, mask work rights, trade secret
rights and other legal protections for the Company’s Inventions relating to its
Business in any and all countries. I will execute any documents that the Company
may reasonably request for use in obtaining or enforcing such patents,
copyrights, mask work fights, trade secrets and other legal protections. My
obligations under this paragraph will continue beyond the termination of my
employment with the Company for any reason or no reason, provided that the
Company will compensate me at a reasonable rate after such termination for time
or expenses actually spent by me at the Company’s request on such assistance. I
hereby constitute and appoint the Company as my agent and attorney in fact to
execute and deliver any such assignments or documents, including applications
for patent or copyright protection that I fail or refuse to execute and deliver,
this power and agency being coupled with an interest and being irrevocable.

6. Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
of a confidential or secret nature that may be disclosed to me by the Company
that relates to the Business of the Company or to the business of any parent,
subsidiary, affiliate, customer or supplier of the Company or any other party
with whom the Company agrees to hold information of such party in confidence
(the “Proprietary Information”). Such Proprietary Information includes, but is
not limited to, Inventions, marketing plans, product plans, business strategies,
financial information, forecasts, personnel information, customer lists and
domain names.

7. Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all such Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Company, except as may be necessary to
perform my duties as an employee of the Company for the benefit of the Company.
Upon termination of my employment with the Company, I will promptly deliver to
the Company all documents and materials of any nature pertaining to my work with
the Company. I will not take with me any documents or materials or copies
thereof containing any Proprietary Information within the scope of this
Agreement

8. No Breach of Prior Agreement. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality or
similar agreement with any former employer or other party. I represent that I
will not bring with me to the Company or use in the performance of my duties for
the Company any documents or materials or intangibles of a former employer or
third party that are not generally available to the public or have not been
legally transferred to the Company.

9. Efforts; Duty Not to Compete. I understand that my employment with the
Company requires my attention and effort for a minimum of forty (40) hours of my
business time per week. While I am employed by the Company, I will not, without
the Company’s express

 

2



--------------------------------------------------------------------------------

prior written consent, provide services to, or assist in any manner, any
business or third party which competes with the current or planned Business of
the Company.

10. Notification. I hereby authorize the Company to notify my actual or future
employers of the terms of this Agreement and my responsibilities hereunder.

11. Non-Solicitation of Employees/Consultants. During my employment with the
Company and for a period of one (1) year thereafter, I will not directly or
indirectly solicit away employees or consultants of the Company for my own
benefit or for the benefit of any other person or entity.

12. Non-Solicitation of Suppliers/Customers. During my employment with the
Company and after termination of my employment, I will not directly or
indirectly solicit or take away suppliers or customers of the Company if the
identity of the supplier or customer or information about the supplier or
customer relationship is a trade secret or is otherwise deemed confidential
information under applicable law.

13. Injunctive Relief. I understand that in the event of a breach or threatened
breach of this Agreement by me the Company may suffer irreparable harm and will
therefore be entitled to injunctive relief to enforce this Agreement.

14. Governing Law; Severability. This Agreement will be governed by and
construed in accordance with the laws of the State of California, without giving
effect to that body of laws pertaining to conflict of laws. If any provision of
this Agreement is determined by any court or arbitrator of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
provision will be enforced to the maximum extent possible given the intent of
the parties hereto. If such clause or provision cannot be so enforced, such
provision shall be stricken from this Agreement and the remainder of this
Agreement shall be enforced as if such invalid, illegal or unenforceable clause
or provision had (to the extent not enforceable) never been contained in this
Agreement. Notwithstanding the forgoing, if the value of this Agreement based
upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court or arbitrator of
competent jurisdiction shall be binding, then this Agreement will not be
enforceable against such affected party and both parties agree to renegotiate
such provision(s) in good faith.

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

16. Titles and Headings. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement. Unless otherwise specifically stated, all references
herein to “sections” and “exhibits” will mean “sections” and “exhibits” to this
Agreement.

17. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.

 

3



--------------------------------------------------------------------------------

18. Amendment and Waiver. This Agreement may be amended only by a written
agreement executed by each of the parties hereto. No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought. Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and assigns. No
delay or failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

19. Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement, except with the
prior written consent of the Company.

20. Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 

MiMedx, Inc.

   

Employee:

By:

 

/s/ Paul K. Nichols, Jr.

   

/s/ Louise Focht

     

Signature

Name:

 

Paul K. Nichols, Jr.

   

Louise Focht

     

Name (Please print)

 

4